Citation Nr: 1044320	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  05-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an ulcer 
disorder, and if so, whether the reopened claim should be 
granted.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability, to include posttraumatic stress disorder (PTSD), and 
if so, whether the reopened claim should be granted.

3.  Entitlement to service connection for residuals of a 
traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps 
from August 1969 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from May 2004 and December 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in August 
2010.  A transcript of the hearing is associated with the claims 
file.   

This case was previously before the Board in May 2010, at which 
time it was remanded for additional development.  The case has 
now been returned to the Board for further appellate action.

The issue of entitlement to service connection for a psychiatric 
disability, to include PTSD, is addressed in the REMAND following 
the order section of this decision.





FINDINGS OF FACT

1.  In an unappealed September 2001 rating decision, the RO 
denied the Veteran's claim of entitlement to service connection 
for an ulcer disorder.

2.  The relevant evidence associated with the claims files 
subsequent to the September 2001 rating decision, is cumulative 
or redundant of the evidence previously of record or is not 
sufficient to establish a reasonable possibility of 
substantiating the claim.

3.  In an unappealed September 2001 rating decision, the RO 
denied the Veteran's claim of entitlement to service connection 
for PTSD.

4.  The evidence associated with the claims file subsequent to 
the September 2001 rating decision includes evidence that relates 
to an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant of evidence already of record, 
and raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a psychiatric 
disability, to include PTSD.

5.  Residuals of a TBI are not etiologically related to the 
Veteran's active service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a 
claim of entitlement to service connection for an ulcer disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence has been received to reopen a claim 
of entitlement to service connection for a psychiatric 
disability, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).

3.  Residuals of a TBI were not incurred in or aggravated by 
active service.   38 U.S.C.A. §§ 1111, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim of 
the unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006)

The record reflects that the Veteran was mailed letters in August 
2003 and August 2008 advising him of what the evidence must show 
and of the respective duties of VA and the claimant in obtaining 
evidence.  The August 2003 letter also informed the Veteran of 
the basis for the prior denials.  In March 2006 and August 2008 
letters, the Veteran was provided with appropriate notice with 
respect to the disability-rating and effective-date elements of 
his claim.

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

With regard to the claims of whether new and material evidence 
has been received to reopen a claim of entitlement to ulcer 
disorder and of entitlement to service connection for residuals 
of a TBI, the Board finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) are 
on file.  VA Medical Center treatment records have been obtained.  
Private medical records are on file.  Neither the Veteran, nor 
his representative has identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided a 
VA examination in response to his claim to reopen a claim of 
entitlement to service connection for ulcers and that no VA 
medical opinion has been obtained in response to this claim, but 
notes that VA has no obligation to provide such an examination or 
obtain such an opinion if new and material evidence has not been 
presented.  See 38 C.F.R. § 3.159 (c)(4).

Additionally, the Board acknowledges that the Veteran has not 
been provided a VA examination in response to his claim of 
entitlement to service connection for residuals of a TBI.  
Additionally, no VA medical opinion has been obtained in response 
to this claim.  VA is obliged to provide a VA examination or 
obtain a medical opinion when: (1) there is competent evidence 
that the Veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the Veteran suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period, (3) the evidence indicates 
that the current disability or symptoms may be associated with 
service or with another service-connected disability, and (4) 
there is not sufficient medical evidence to make a decision.  See 
38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

In this regard, as discussed below, the evidence of record fails 
to indicate that the Veteran has residuals of a TBI which may be 
associated with service.  Therefore, the Board finds that the 
medical evidence currently of record is sufficient to decide the 
claim and so, no VA examination or medical opinion is warranted.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Claim to Reopen Entitlement to Service Connection for Ulcer 
Disorder

The Veteran originally filed his claim of entitlement to service 
connection for ulcers in June 1992.  In an August 1992 rating 
decision, the RO denied the Veteran's claim based on a finding 
that there was no evidence that the Veteran had an ulcer disorder 
which had its onset during the Veteran's active service, near the 
time of his separation from active service, or within one year of 
his separation from active service.  The Veteran did not appeal 
that decision.  In September 2001, the Veteran was again denied 
entitlement to service connection for an ulcer disorder based on 
a finding that there was no evidence of peptic ulcer or any other 
digestive disorder while the Veteran was in active service.  The 
Veteran did not appeal that decision. 

The evidence of record at the time of the September 2001 rating 
decision included the following: the Veteran's service treatment 
records (STRs); private treatment records from Annie Penn 
Memorial Hospital from December 1973 to June 1977, which should 
the Veteran periodically complained of abdominal pain and was 
diagnosed with a duodenal ulcer, alcoholic gastritis, and a 
possible peptic ulcer;  a June 1989 treatment note from Annie 
Penn Memorial Hospital showing that the Veteran again complained 
of abdominal pain, at which time the impression was peptic ulcer 
disease v. gastritis; June 2000 private treatment records from 
Capital Medical Center which show that the Veteran was evaluated 
for recurrent abdominal pain/gastritis with findings consistent 
with current duodenal bulb ulceration; a statement received from 
the Veteran in December 2000, at which time the Veteran reported 
that his ulcer disorder had its onset in active service; and 
private treatment notes from Westcare Clinic from February 2000 
to November 2000, which show that the Veteran was treated for a 
helicobacter pylori positive peptic ulcer.

The evidence that has been received since the September 2001 
rating decision includes the following: numerous statements from 
the Veteran in which he again reported that his ulcer disorder 
had its onset in active service and was due to the stress and 
anxiety he experienced during active service; a July 2003 
treatment record from Occupational Medical Clinic of Tacoma, 
which shows that the Veteran reported hospital treatment for both 
ulcers and stress at that time; VA Medical Center treatment notes 
from July 2003 to February 2009, which show that the Veteran has 
periodically complained of and received treatment for GI pain and 
ulcers; and private treatment records from Providence St. Peter 
Hospital from January 2000 to October 2003, which show that the 
Veteran sought one time treatment for ulcer related problems.   

While the Veteran is competent to report when his symptoms first 
began and that they have continued since service; see Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991); 
this is evidence that was previously considered in the September 
2001 rating decision which denied entitlement to service 
connection for ulcers.  Additionally, the evidence of record 
showing that the Veteran has continued to receive treatment for 
an ulcer disability since 1973 does not relate to whether that 
ulcer disability is related to the Veteran's active service or 
was manifest to a compensable degree within one year of the 
Veteran's separation from active service.    

In sum, the evidence added to the record since the RO's September 
2001 rating decision is cumulative and redundant in nature.  In 
addition, it does not relate to the reason the claim was 
originally denied.  Therefore, it is not sufficient to establish 
a reasonable possibility of substantiating the claim.

Accordingly, reopening of the claim of entitlement to service 
connection for an ulcer disorder is not warranted.

Claim to Reopen Entitlement to Service Connection for a 
Psychiatric Disability

The Veteran originally filed his claim of entitlement to service 
connection for a nervous condition in June 1992.  In an August 
1992 rating decision, the RO denied the Veteran's claim based on 
a finding that there was no evidence that the Veteran had a 
nervous condition which had its onset during the Veteran's active 
service, near the time of his separation from active service, or 
within one year of his separation from active service.  The 
Veteran did not appeal that decision.  In September 2001, the 
Veteran was denied entitlement to service connection for PTSD 
based on a finding that there was no evidence that the Veteran 
was ever physically assaulted, as claimed, in active service.  
The Veteran did not appeal that decision.

The evidence of record at the time of the September 2001 rating 
decision included the following: the Veteran's STRs; a May 1991 
statement from the Veteran in which he claimed that his nerves 
caused him to act abnormal; private treatment records from 
Pinehurst Psychiatric Clinic showing sporadic psychiatric 
treatment from 1991-1992, and a statement received from the 
Veteran in December 2000, at which time he reported that he was 
subjected to harsh training practices at boot camp and became 
very nervous and afraid after he was physically attacked by a 
drill instructor and had his life threatened by several other 
people.

The evidence that has been received since the September 2001 
rating decision is voluminous and includes the following: 
numerous statements from the Veteran, in which he again reported 
that he had been subjected to unprecedented harsh training 
practices while in boot camp during which time he reported that 
other trainees died; a July 2003 treatment record from 
Occupational Medical Clinic of Tacoma, which shows that the 
Veteran reported hospital treatment for both ulcers and stress at 
that time; a September 2003 VA Medical Center psychiatric 
evaluation, at which time the Veteran was diagnosed with a myriad 
of psychiatric disorders, to include PTSD and personality 
disorder; VA Medical Center treatment notes from July 2003 to 
February 2009, which show that the Veteran has received both 
inpatient and outpatient mental health treatment at the VA 
Medical Center for a variety of mental health disabilities; 
private treatment records from Carolina Manor from March 1992 to 
April 1992, which show that the Veteran received inpatient 
treatment for alcohol dependence; a September 1968 newspaper 
article about drill instructor misconduct at Paris Island; the 
Veteran's statements indicating that he had a psychiatric 
disability which pre-existed, but was aggravated by his active 
service; a May 2004 private psychiatric evaluation showing a 
possible diagnosis of bipolar disorder; a May 2005 letter from 
the Veteran's doctor at the VA Medical Center indicating that the 
Veteran had sustained a head injury in July 2004 and was 
receiving treatment for such disability at the VA Medical Center; 
an April 2005 private psychiatric evaluation showing dementia, 
status post head injury, PTSD, and mood disorder; a March 2006 
private psychiatric evaluation showing dementia, status post head 
injury, PTSD, mood disorder, and possible bipolar disorder; 
Social Security Administration (SSA) records showing both VA 
Medical Center and private mental health treatment for a variety 
of psychiatric disorders; a December 2008 psychiatric 
consultation from the Pinel Clinic, in which the Veteran's 
physician reported that the Veteran's descriptions of his 
experiences in boot camp could have contributed to PTSD, but that 
the events were unsubstantiated; a January 2009 statement from 
the Veteran's private physician in which Dr. J.K. reported that 
in his opinion, the Veteran's mental condition was a result of 
his TBI in 1955 and that it is more than likely that the 
condition was aggravated by active service; the Veteran's August 
2010 Board testimony at which time he reported that his 
psychiatric disabilities were related to both his 1955 head 
injury and his active service; and a statement from Dr. J.K. 
received in October 2010 in which he reported that the Veteran 
did suffer from PTSD and it was Dr. J.K.'s opinion that if the 
PTSD was not caused by active service it certainly pre-existed 
and was exacerbated by the Veteran's active service.

The Board finds that the medical opinion linking the Veteran's 
current psychiatric problems to his active service and in the 
alternative to a pre-existing condition that was aggravated by 
the Veteran's active service is new and material.  In this regard 
the Board notes that it is not cumulative or redundant of the 
evidence previously of record.  Moreover, it is sufficient to 
raise a reasonable possibility of substantiating the claim.  
Accordingly, reopening of the claim for entitlement to service 
connection for a psychiatric disability, to include PTSD, is in 
order.

Entitlement to Service Connection for Residuals of Traumatic 
Brain Injury

The Veteran has asserted that he sustained a head injury when he 
was approximately 5 years old.  He reported that at that time, 
his father ran over him with a vehicle.  A review of medical 
records on file shows that in 1955, the Veteran was admitted to 
the hospital for observation after he was run over by an 
automobile.  However, it is noted, that at that time, the 
Veteran's condition was good.  Additionally, when being treated 
for unrelated disabilities in the 1970s at Annie Penn Memorial 
Hospital, the Veteran again reported being run over by a car when 
he was five.  At that time, the Veteran did not report any injury 
in service which aggravated his earlier head injury.  

A review of the Veteran's STRs shows that at his June 1989 
enlistment examination the Veteran checked "no" when asked if 
he experienced frequent or severe headaches or dizziness or 
fainting spells.  Additionally, the Veteran's head, face, neck, 
and throat were all found to be clinically normal upon 
examination.  The Veteran's neurologic system was also found to 
be clinically normal upon physical examination at the time of his 
enlistment examination.  Additionally, the Veteran did not report 
any sort of head injury or residuals of a head injury at the time 
of his enlistment into active service.  

The Board notes that a Veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed before acceptance and enrollment and 
was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304 (b).

The Board finds that the Veteran did not have residuals of a head 
injury that clearly and unmistakably existed prior to his active 
service.  In this regard, the Board notes that the Veteran's 1955 
head injury occurred many years prior to his 1969 enlistment into 
active service.  Additionally, there is no evidence of record 
that the Veteran suffered from any sort of residuals from the 
1955 head injury.  The 1955 treatment note indicated that the 
Veteran was only admitted at that time for observation, but that 
his condition was good.  Therefore, the Veteran was presumed to 
have been sound at the time of his entry into active service and 
the Board will limit its consideration to entitlement to service 
connection for residuals of a head injury on a direct basis.

Further review of the Veteran's STRs is negative for any 
treatment for or diagnosis of a TBI while the Veteran was in 
active service.  Also of record in the Veteran's STRs is an 
October 1969 statement in which it was reported that the Veteran 
did not have any physical or mental disability that warranted his 
discharge from active service by reason of that disability.  
Additionally, at the time of his separation examination in 
October 1969, the Veteran's head, face, neck, and throat were all 
found to be clinically normal upon physical examination and the 
Veteran's neurologic system was also clinically normal upon 
physical examination.  There was no notation on the examination 
report indicating that the Veteran experienced any sort of head 
injury while in active service.  

A review of the Veteran's post-service medical records shows that 
the Veteran did not complain of any residuals of a head injury 
until July 2004.  In July 2004, the Veteran was seen at a private 
hospital after being involved in a biking accident.  Apparently, 
the Veteran was riding his bike and was struck by a vehicle.  The 
accident was witnessed and after hitting his head on the 
pavement, the Veteran lost consciousness for approximately 3 
minutes.  After an examination and diagnostic tests were 
completed, he was diagnosed with a head injury, depressed skull 
fracture, subarachnoid hemorrhage, and cerebral contusion.

Since his July 2004 head injury, the Veteran has been treated at 
both the VA Medical Center and at private facilities for 
residuals of the head injury, such as dementia, dizziness, and 
balance problems.  The Board notes that prior to his July 2004 
documented head injury, the Veteran was not treated for any 
residuals of a head injury.  

The evidence of residuals of a head injury prior to the July 2004 
documented head injury well after the Veteran's separation from 
active service is limited to the Veteran's own statements.  In 
relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim to disability or death benefits. Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007) In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis. Id. at 1376-77; see also 
Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006).

The Federal Circuit in Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009), explicitly reiterated that it rejected the view 
that "competent medical evidence is required ... [when] the 
determinative issue involves either medical etiology or a medical 
diagnosis." Id. at 1316 . Federal Circuit held that, when 
considering evidence supporting a service-connection claim, the 
Board must consider, on a case-by-case basis, the competence and 
sufficiency of lay evidence offered to support a finding of 
service connection. Id. (reiterating that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional. "

Here, although the Veteran is certainly competent to report that 
he sustained a head injury while in training in service, the 
Board finds his account not to be credible.  The medical evidence 
affirmatively shows that no evidence of residuals of a head 
injury was found on the examination for discharge from service.  
Moreover, the Veteran's claim for service connection for 
residuals of a head injury was filed almost 40 years following 
his discharge from service.  His current recollections of when he 
first experienced symptoms of residuals of a head injury are not 
considered as probative as the contemporaneous medical evidence 
affirmatively indicating that there were no residuals of a head 
injury until the Veteran's July 2004 head injury many years after 
his separation from active service.  Finally, the Board notes 
that the Veteran has provided no corroborating evidence of the 
presence of any residuals of a head injury in service or 
thereafter, until the July 2004 documented head injury.

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Simply stated, the standards of McLendon are not 
met in this case as there is nothing of record to suggest that 
the Veteran sustained a head injury in service or has any 
residuals of such an injury.

Therefore, the Board must conclude that the preponderance of the 
evidence is against the claim and entitlement to service 
connection for residuals of a head injury is not warranted.


ORDER

The Board having determined that new and material evidence has 
not been presented, reopening of the claim for entitlement to 
service connection for an ulcer disorder is denied.

The Board having determined that new and material evidence has 
been presented, reopening of the claim of entitlement to service 
connection for a psychiatric disability, to include PTSD, is 
granted.

Entitlement to service connection for residuals of a TBI is 
denied.


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to service connection for a 
psychiatric disability, to include PTSD, is decided.

A review of the Veteran's STRs shows that he was discharged after 
approximately only 3 months of active service due to inaptitude, 
in that the Veteran was shown to be unmotivated towards becoming 
a marine and because he did not possess the minimum standards for 
graduation.  

The Veteran has reported that he was physically attacked by his 
drill instructor because he urinated in his pants in front of the 
platoon.  He reported that following the incident he was 
transferred to Casual Company for evaluation and eventual 
discharge from active service.  

A review of the Veteran's post-service medical records shows that 
he has been diagnosed with a myriad of mental health disorders, 
to include PTSD, depression, bipolar disorder, personality 
disorder, and mood disorder. 

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the U. S. Court of Appeals for Veterans Claims found that 
an appellant's claim for service connection for posttraumatic 
stress disorder (PTSD) should have been construed more broadly by 
VA as a claim for service connection for any mental disability.  
The Court noted that the claimant was not competent to diagnose a 
particular psychiatric disability, such as PTSD, but that he was 
competent to describe his mental symptoms.  Id. at 4-5, citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that 
the evidence submitted in support of the claim showed that the 
appellant had been diagnosed with psychiatric disabilities other 
than PTSD and that these disabilities arose "from the same 
symptoms for which he was seeking benefits."  Id. at 9.  The 
Court held that, in construing a claim, the Board must consider 
any disability, "that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the claimant 
submits or that the Secretary obtains in support of the claim."  
Id. at 5.

In light of the Court's decision and evidence of record showing 
that the Veteran has been diagnosed with multiple psychiatric 
disabilities, the Board will construe the Veteran's claim as one 
for entitlement to service connection for a psychiatric disorder, 
to include PTSD.

Also of record is a letter from the Veteran's private physician, 
received by VA in October 2010.  In the letter, Dr. J.K. reported 
that the Veteran did have PTSD and opined that if the PTSD was 
not caused by active service it certainly pre-existed and was 
exacerbated by the Veteran's active service.

As noted above, a Veteran is presumed to have been sound upon 
entry into the military, except as to conditions noted at the 
time of the acceptance, examination, or enrollment, or where 
clear and unmistakable evidence demonstrates that the condition 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such 
conditions as are recorded in physical examination reports are to 
be considered as "noted."  The Veteran's reported history of 
the pre-service existence of a disease or injury does not 
constitute notation of such disease or injury, but is considered 
with all other evidence in determining if the disease or injury 
pre-existed service.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

Therefore, the Board finds that the Veteran should be afforded a 
VA examination in order to determine the nature and etiology of 
any currently present psychiatric disability, to include whether 
it clearly and unmistakably existed prior to active service and 
underwent no increase in severity as a result of active service.

Additionally, current treatment records should be obtained prior 
to a decision being rendered with regard to this issue.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.

2.	The Veteran should be afforded a VA 
examination by a psychiatrist or a 
psychologist to determine the nature and 
etiology of any currently present 
psychiatric disorders, to include PTSD.  
The claims files must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and the 
review of the claims files, the examiner 
should provide an opinion with respect to 
any currently present psychiatric 
disorder, to include PTSD, as to whether 
there is a 50 percent or better 
probability that the disorder was present 
during service.  If so, the examiner 
should provide an opinion as to whether 
the disorder clearly and unmistakably 
existed prior to the Veteran's active 
service and if so, whether it clearly and 
unmistakably underwent no permanent 
increase in severity as a result of the 
Veteran's active service.

If the examiner is of the opinion that the 
Veteran did not develop the current 
psychiatric disorder, to include PTSD, 
until after his discharge from service, 
the examiner should provide an opinion as 
to whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's 
active service.

The supporting rationale for all opinions 
expressed must be provided.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for a 
psychiatric disability, to include PTSD, 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


